Citation Nr: 1436046	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  14-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1941 and February 1947.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.
 
The record in this case consists of the physical claims file as well as electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

The Veteran contends that he developed skin cancer as a result of sun exposure in service.  Specifically, he reports that he was exposed to excessive heat and sun while working on construction of a hospital for a period of six months while stationed in American Samoa.  He also asserts that he had only limited sun exposure following his discharge from service.  

Service records reflect that he received the Asiatic Pacific ribbon and that he was treated for filariasis in service.  Service treatment records reflect that he developed the filariasis in Samoa.  The Veteran's marriage certificate and post-service records reflect residence in upstate New York, potentially supportive of his assertion of limited sun exposure following service.  

Private treatment records reflect that in the past few decades the Veteran has been treated on numerous occasions for various skin abnormalities, including skin cancer.  However, he has not been afforded a VA examination to determine the etiology of the skin cancers.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of the Veteran's skin cancers.  The claims files and any pertinent evidence in the electronic records that is not contained in the claims files must be made available to and reviewed by the examiner.  

The examiner should state an opinion as to whether there is a 50 percent or better probability that sun exposure during service, including while the Veteran was stationed on a Pacific Island and exposed to significant sun in the course of construction work, caused or significantly contributed to the skin cancers which have been present over the course of his claim.  The rationale for all opinions expressed must also be provided.

If the examiner is unable to provide the required opinion, he or she should explain why.

2.  Undertake any other indicated development.
 
3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this appeal has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

